     Case 1:20-mc-00033-SJB ECF No. 1-3 filed 05/05/20 PageID.12 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                ____________

CHIARA MEATTELLI,

       Petitioner,                            CASE NO.

v.

GOOGLE LLC d/b/a YOUTUBE

       Respondent.


C. Christopher Newberg (P79025)
RODENHOUSE LAW GROUP P.C.
Attorney for Petitioner
678 Front Avenue NW, Suite 176
Grand Rapids, MI 49504
(616) 451-4000
chris@rodenhouselaw.com




          EXHIBIT 3
Case 1:20-mc-00033-SJB ECF No. 1-3 filed 05/05/20 PageID.13 Page 2 of 4
Case 1:20-mc-00033-SJB ECF No. 1-3 filed 05/05/20 PageID.14 Page 3 of 4
Case 1:20-mc-00033-SJB ECF No. 1-3 filed 05/05/20 PageID.15 Page 4 of 4
